Citation Nr: 0207288	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  01-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1963 to 
February 1978, and from October 1978 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 RO rating decision that denied service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in November 2000, and the RO issued 
a statement of the case in June 2001.  The veteran submitted 
a substantive appeal in July 2001, and he testified at a 
hearing before the undersigned member of the Board in 
December 2001.

The Board is undertaking additional development on the issue 
of entitlement to service connection for tinnitus, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After providing the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDING OF FACT

Current bilateral hearing loss was caused by noise exposure 
in service.



CONCLUSION OF LAW

Sensorineural hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case. There 
does not appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claim.  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Moreover, the RO re-adjudicated the veteran's claim and the 
veteran's representative has had an opportunity to present 
argument to the Board subsequent to the adoption of the VCAA 
and its implementing regulations.  The veteran has been 
afforded an opportunity to provide testimony.

Finally, inasmuch as this decision grants the benefits 
sought, further assistance in substantiating the claim is 
unnecessary.  

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

A.  Factual Background

There are no records of the veteran's enlistment examination 
in September 1963.  Available service medical records 
indicate that the veteran's hearing was 15/15, bilaterally, 
at the time of his overseas examination in June 1972. 

Service medical records at the time of the veteran's initial 
separation examination in March 1977 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
10
10
LEFT
20
10
15
10
5

Service medical records show that the veteran was not 
physically qualified for promotion to warrant officer in 
September 1978.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
5
20
LEFT
35
20
20
20
15

The report of audiometric testing in February 1981 reveals 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
10
10
LEFT
20
10
15
10
5

The veteran underwent an annual physical examination in 
August 1983, and records show that he underwent audiometric 
testing. The report of this testing reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
25
LEFT
25
25
25
20
20

Records reflect that the veteran underwent audiometric 
testing at the time of his retirement examination in March 
1984.  The report of this testing reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
15
15
15
15
20

The veteran underwent a VA audiometric examination in May 
2000.  He reported that he was last tested in 1997, and he 
complained of having decreased hearing ability since then.  
The veteran was diagnosed with moderate sensorineural hearing 
loss in the right ear, with excellent discrimination ability 
at comfortable loudness level.  He was diagnosed with 
moderately severe sensorineural hearing loss in the left ear, 
with a mild conductive component at 250 hertz and 4000 hertz, 
and with fair discrimination ability at comfortable loudness 
levels.  The actual test results were not reported.

The veteran underwent a VA audiometric examination in January 
2001.  He reported being in an engineering department while 
in the military and being exposed to diesel engine noise.  He 
denied occupational noise exposure.  Recreationally, he was 
an occasional hunter.  He reported a possible family history 
of hearing loss.  

The puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
50
60
LEFT
60
55
60
50
65

These results were interpreted as showing a moderate 
sensorineural hearing loss at 500 hertz to 1000 hertz; a mild 
sensorineural hearing loss at 2000 hertz; a moderate 
sensorineural hearing loss at 3000 hertz; and a moderately 
severe sensorineural hearing loss at 4000 hertz in the right 
ear; and as showing a moderate sensorineural hearing loss at 
500 hertz to 4000 hertz in the left ear.  Speech recognition 
scores were found to be very poor in the left ear and fair in 
the right ear.

It was the opinion of the VA examiner that the veteran's 
present hearing loss was not caused by his military service, 
and was more likely a function of age and/or genetic factor.  
The VA examiner based the opinion on evidence of normal 
hearing found during the veteran's enlistment examination and 
retirement physical.

The veteran underwent a VA ear disease examination in January 
2001.  The veteran reported developing trouble with hearing 
loss while in the service, which had worsened in the past few 
years.  He reportedly received hearing aids from the VA.  
Following discharge from the Coast Guard in 1984, the veteran 
worked in sales and specifically denied working in foundries, 
motorcycle repair areas, loud noise areas, and amid gunfire.  
The veteran presented at the examination with hearing aids.  
Clinical examination of the ears was normal; both external 
auditory canals were clear, and both tympani had a normal 
cone of light and appeared totally normal.

It was the opinion of the VA examiner that the veteran 
experienced gunfire without undue protection while in active 
service in the 1960's, and that he had not worked in loud 
noise areas following his discharge as a civilian.

In a letter dated in October 2000, John Penta, M.D., reported 
the results of a hearing examination.  He noted that the 
veteran had been in service for over 21 years in the 
engineering division.  The examination reportedly reflected 
that the veteran had a moderate hearing loss in both ears, 
slightly more impaired in the left ear with a lower 
discrimination sense.  The physician's opinion was that the 
veteran's hearing loss "was categorically related to high 
noise exposure and would be related to his military career 
working around equipment and machinery as an engineer."

The veteran underwent a VA ear disease examination in April 
2001.  He reported that his hearing loss started during his 
active service in the Coast Guard.  Upon examination, both 
ear canals were clean and his tympanic membranes were intact.
The examiner noted no complaints of hearing loss in the 
claims folder, and hearing within normal limits at the time 
of the veteran's retirement examination.  The diagnosis was 
bilateral sensorineural hearing loss of unclear etiology.  
The examiner noted that there was no evidence that the 
veteran retired with any hearing loss that could be 
attributed to noise.

Records reflect that the veteran's claims folder was reviewed 
by a VA examiner in April 2001.  The examiner noted that the 
veteran's enlistment physical in 1977 and his retirement 
physical in 1984 showed normal limits in both ears.  In light 
of these findings, the examiner noted no significant change 
in the veteran's hearing sensitivity.  It was the opinion of 
the VA examiner that the veteran's present hearing loss was 
judged not to have been caused by his military service.

Statements of the veteran in the claims folder are to the 
effect that he was exposed to acoustic noise and concussive 
trauma from "5-inch 38 guns" while serving aboard the U.S. 
Coast Guard Cutter Rockaway between 1963 and 1964.  He 
reportedly served as a "fuse setter" for that gun, and wore 
no noise protection devices.  In addition, the veteran worked 
around ships' engines and was exposed to noise and acoustic 
trauma on a daily basis for prolonged periods of time.

The veteran also testified at a hearing in December 2001 to 
the effect that after firing the weapons, he had ringing in 
his ears and he just could not hear.  He testified that he 
now wore hearing aids.

B.  Legal Analysis

The veteran contends that his bilateral hearing loss is due 
to exposure to excessive noise in service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case there is no examination of record for entrance 
into service; thus, no hearing loss was noted at the time of 
the veteran's examination and acceptance for service. 

The evidence shows that the veteran currently has bilateral 
hearing loss which meets the criteria of 38 C.F.R. § 3.385.  
Hence, service connection can be granted for this condition 
if it can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).

Service medical records reveal that in the 1977, 1978, 1981, 
and 1984 audiometric evaluations in service, the veteran had 
auditory decibel thresholds of 25 in at least one of the 
frequencies from 500 to 4,000 hertz for the right ear; and in 
1978, he had an auditory decibel threshold of 35 in one of 
the frequencies for the left ear.  The Court has held that 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

In any event, as revealed in the 1983 audiometric evaluation, 
the veteran had hearing loss in the right ear during service, 
as defined in 38 C.F.R. § 3.385, and auditory decibel 
thresholds of 25 in at least three of the frequencies for the 
left ear.

He has had such hearing loss on all post-service 
examinations.  There is no evidence suggesting significant 
post-service noise exposure.  Other than age and possible 
genetic factors, there is no competent evidence of record 
that attributes the veteran's bilateral hearing loss to an 
intercurrent cause.  38 C.F.R. § 3.303(b).

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The Board notes that VA opinions of record suggesting age and 
genetic factors as the cause of the veteran's hearing loss 
are based upon findings that the veteran had normal hearing 
at the time of entry and at separation from service.  Each of 
these opinions turns on the lack of hearing loss in service.  
The opinions do not address the facts that right ear hearing 
loss, as defined by 38 C.F.R. § 3.385, was shown in 1983, or 
that other inservice examinations showed hearing loss as 
defined by the Court.  As such, the VA opinions are of 
limited probative value.

The veteran asserts that he has bilateral hearing loss, due 
to noise exposure while serving aboard the U.S. Coast Guard 
Cutter Rockaway in 1963 and 1964, and while working around 
ships' engines for prolonged periods of time for several 
years on a daily basis.  He does not contend that his hearing 
loss is due to his combat service in Vietnam.  38 U.S.C.A. 
§ 1154.  The veteran's DD Form 214 indicates that he received 
training in the 5"/38 gun mount in 1964; his MOS was not 
specified.  The veteran's private physician attributed the 
veteran's hearing loss to exposure to noise in service, while 
working around equipment and machinery as an engineer.  The 
Board accepts this evidence, including the veteran's 
testimony, as proof of noise exposure in service.  Moreover, 
this evidence, when considered with the overall medical 
evidence that indicates some degree of bilateral hearing loss 
beginning in 1983, supports granting service connection for 
bilateral hearing loss.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for bilateral hearing loss with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

